Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent 2005-265129 (machine translation included, newly cited) in view of Japanese Patent 6-2789 (machine translation included, of record) and Kahn et al (US 2018/0281711). 
The references to Japanese Patent ‘789 and Kahn et al are discussed in detail in paragraph 3 of the previous Office action and applicant is referred to the same for a complete discussion of these references. 
Japanese Patent ‘129 taught that it was known form an assembly including a pipe and a metal part that is configured for use as a bracket connected to another part that is distinct from the pipe and the metal part in the manufacture of a component for a motorcycle (a two wheeled automobile). The reference taught that the bracket component of metal, preferably aluminum was adhered to the carbon fiber reinforced pipe with an adhesive. The applicant is more specifically referred to paragraphs {0010], [0016], [0034], [0040], [0042], [0072], [0092]-[0094], [0101]-[0106]. The reference did not express how one secured the outer metal component having the bracket thereon to the inner composite carbon fiber pipe with adhesive (i.e. that heat and pressure was used to harden the adhesive).
In the assembly of an automobile part where a carbon fiber reinforced pipe was secured to a metal member disposed outsider of the composite tube with an adhesive, it was known that the metal member (which included aluminum) was secured to the composite with a thermosetting adhesive material which was subject to heat from within the carbon fiber reinforced pipe and pressure to bond the aluminum member to the carbon fiber reinforced pipe as taught by Japanese Patent ‘789. Applicant is referred to paragraphs {0001]-[0002], [0004], [0013]-[0014], and the English abstract of the document. Clearly it was known to use heat and pressure to secure an exteriorly disposed metal object to a carbon fiber reinforced pipe with a thermosetting adhesive material as evidenced by Japanese Patent ‘789 for making an automobile (or motorcycle) part as described therein and one viewing the same would have recognized that the adhesive bonding process of Japanese Patent ‘789 was suitable for adhesively bonding the metal bracket to the carbon fiber reinforced pipe of Japanese Patent ‘129. 
To further evidence that those skilled in the art would have applied heat and pressure from within the interior of the carbon fiber pipe when attaching the pipe to a metal member disposed about the pipe, the reference to Kahn is cited. Kahn additionally expressly stated that the metal member was formed from aluminum and that heated gas would have been used inside the interior of the carbon fiber pipe component therein as expressed at paragraph [0031]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to attach a carbon fiber reinforced pipe to the interior of a metal (aluminum) member where heated gas was used as the heating medium and for pressure application when bonding with an adhesive a metal member and the plastic carbon fiber reinforced pipe together as taught by Khan et al where heat and pressure were applied to make the automobile (motorcycle) component as taught by Japanese Patent ‘789 in the process where a metal member was bonded to the plastic fiber reinforced composite tube with adhesive where the metal member included a bracket therein as taught by Japanese Patent ‘129.
Applicant is referred to the discussion above as well as the previous office action for the limitations of the dependent claims.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 3 further taken with Anderson (US 2794481) for the same reasons as expressed in paragraph 4 of the Office action dated August 19, 2021.
Response to Arguments
Applicant's arguments filed November 1, 2021 have been fully considered but they are not persuasive.
The applicant essentially argues that none of the references of record taught that the metal member was “configured for use as a bracket connected to an other part that is distinct from the pipe and the metal part” as claimed (per the amendment). The newly cited reference to Japanese Patent ‘129 taught this feature for an automobile (motorcycle) part as discussed herein where adhesive was used to bond the metal part to the composite tube. Applicant’s argument that such was not known in the art has not been found to be persuasive. The references applied previously remain applied and relevant to the question of obviousness as discussed above as they pertain to how one would have hardened the adhesive to join the metal part to the composite tube. No claims are allowed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746